Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 1 of 15 PageID: 453




                    EXHIBIT C
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 2 of 15 PageID: 454




 Cohen Milstein Sellers & Toll PLLC                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 3 of 15 PageID: 455




 About the Firm
 Cohen Milstein Sellers & Toll PLLC fights corporate abuse, pursuing litigation on behalf of
 affected individuals, investors, whistleblowers, small businesses, and other institutions in
 lawsuits that have raised significant, challenging, and often novel issues. Cohen Milstein
 specializes in holding large corporations accountable for their actions, despite the fact that they
 often have significantly more resources at their disposal than those damaged by their
 misconduct.
 Recognized as one of the premier firms in the U.S. handling major, complex plaintiff-side
 litigation, Cohen Milstein has over 90 attorneys in offices in Washington, DC; Chicago, IL; New
 York, NY; Palm Beach Gardens, FL; Philadelphia, PA; and Raleigh, NC. As one of the largest and
 most diversified plaintiffs’ firms in the country, we regularly litigate complex matters across a
 wide range of practice areas, including:
    •   Antitrust                                         •   Human Rights
    •   Civil Rights & Employment                         •   Public Client
    •   Complex Tort Litigation                           •   Securities Litigation & Investor
    •   Consumer Protection                                   Protection
    •   Employee Benefits / ERISA                         •   Whistleblower/False Claims Act
    •   Ethics and Fiduciary Counseling

 Cohen Milstein is consistently lauded as one of the most successful plaintiffs’ firms in the country.
 Forbes has called us a “class action powerhouse,” while Inside Counsel has dubbed us “[t]he
 most effective law firm in the United States for lawsuits with a strong social and political
 component.”
 In 2019, Cohen Milstein was named among “The Best Law Firms for Female Attorneys” in
 Law360’s 2019 “Glass Ceiling Report.” Similarly, The National Law Journal named Cohen Milstein
 to its 2019 “Pro Bono Hot List” and, separately, named five of Cohen Milstein’s practices “Elite
 Trial Lawyer” “Finalists” and two partners “Elite Women of the Plaintiffs Bar.” Also, in 2019, nine
 of Cohen Milstein’s lawyers were named among the “Lawdragon 500 Leading Lawyers in
 America.” In 2018, Law360 named Cohen Milstein “Practice Group of the Year” in two
 categories: Consumer Protection and Environmental. Cohen Milstein also had the distinct honor
 of being named the 2018 “Winner” of The National Law Journal’s “Elite Trial Lawyer” in four
 categories: Consumer Protection, Counterterrorism, Immigration, and Financial Products, as
 well as having three partners named “Winner” of its “Elite Women of the Plaintiffs Bar” award.
 In 2017, Law360 named Cohen Milstein “Practice Group of the Year” in “Privacy.”
 In addition, our individual lawyers are regularly recognized as leaders in their respective areas of
 law in leading peer-reviewed industry rankings, such as Law360 MVP, Lawdragon 500,
 Chambers, Legal 500, Best Lawyers in America, Benchmark Litigation, Martindale-Hubbell,
 Super Lawyers, among others.




 Cohen Milstein Sellers & Toll PLLC             1 of 13                      www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 4 of 15 PageID: 456




 Recent Awards & Recognition
    •   In 2019, The National Law Journal named Cohen Milstein an “Elite Trial Lawyer” finalist in five
        practice areas and named Agnieszka Fryszman and Sharon Robertson Named “Elite Women of
        the Plaintiffs Bar.”
    •   In 2019, Law360’s 2019 Glass Ceiling Report named Cohen Milstein among “The Best Law Firms
        for Female Attorneys.”
    •   In 2019, The Legal 500 recognized Cohen Milstein’s Antitrust, Civil Rights & Employment,
        Products Liability, and Securities Litigation practices as “Leading Practices,” and named seven
        Cohen Milstein attorneys among their “Leading Lawyers,” “Next Generation Lawyers,” and
        “Rising Stars.”
    •   In 2019, Cohen Milstein was named to The National Law Journal’s 2019 “Pro Bono Hot List.”
    •   In 2019, Cohen Milstein’s Takisha D. Richardson was named a Florida Bar Association's Wm.
        Reece Smith, Jr. Leadership Academy Fellow.
    •   In 2019, six of Cohen Milstein’s Civil Rights & Employment Litigation lawyers were named among
        the “Lawdragon 500 Leading Plaintiff Employment Lawyers 2019.”
    •   In 2019, the Daily Business Review honored Cohen Milstein with three Professional Excellence
        Awards, including Theodore J. Leopold, DBR’s 2019 “Distinguished Leaders” award, Nicolas C.
        Johnson, DBR’s 2019 “On the Rise” award, and the firm’s Sexual Abuse, Sex Trafficking, and
        Domestic Violence Litigation team, DBR’s 2019 “Innovative Practice Areas” award.
    •   In 2019, four Cohen Milstein lawyers received “The Burton Awards' Law360 Distinguished Legal
        Writing Award - Law Firm.”
    •   In 2019, nine Cohen Milstein lawyers were named among the “Lawdragon 500 Leading Lawyers
        in America.”
    •   In 2018, The National Law Journal and Trial Lawyer Magazine, named Steven J. Toll and Betsy A.
        Miller among “America’s 50 Most Influential Trial Lawyers.”
    •   In 2018, Law360 named Cohen Milstein “Practice Group of the Year” in two categories:
        Consumer Protection and Environmental.
    •   In 2018, Law360 named three partners MVP in the respective practices, including: Theodore J.
        Leopold as Law360’s Environmental MVP, Andrew N. Friedman as Law360’s Cybersecurity and
        Privacy MVP, and Kalpana Kotagal as Law360’s Employment MVP.
    •   In 2018, The National Law Journal named Cohen Milstein winner of “Elite Trial Lawyer of the
        Year” in four categories, including Consumer Protection, Counterterrorism, Immigration, and
        Financial Products, and finalist in five other categories, including Antitrust, Civil Rights, Disability
        Rights, Employment Rights, and Racial Discrimination.
    •   In 2018, The National Law Journal named Kalpana Kotagal, Betsy A. Miller, and G. Julie Reiser –
        “Elite Women of the Plaintiffs Bar.”
    •   In 2018 the Daily Business Review named Stephan A. LeClainche and Diana L. Martin as one of its
        “Most Effective Lawyers” for Medical Malpractice and Pro Bono, respectively.
    •   In 2018, A Better Balance presented Kalpana Kotagal with “A Better Balance: The Work &
        Family Legal Center’s Distinguished Public Service Award.”
    •   In 2018, the American Antitrust Institute honored Sharon K. Robertson with its “Outstanding
        Antitrust Litigation Achievement Award.”



 Cohen Milstein Sellers & Toll PLLC                  2 of 13                        www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 5 of 15 PageID: 457




    •   In 2018, the NAACP honored Cohen Milstein with its “Foot Soldier in the Sand Award,” in
        recognition of the firm’s outstanding commitment to providing pro bono legal services.
    •   In 2018, The Best Lawyers in America recognized eleven Cohen Milstein attorneys as among the
        Best Lawyers in America (2019), in their respective areas of law.
    •   In 2018, The Best Lawyers in America singled out and named Joseph M. Sellers “The Best
        Lawyers in America 2019, Labor Law Lawyer of the Year – Washington, D.C.”
    •   In 2018, The Best Lawyers in America singled out and named Milstein’s Leslie M. Kroeger “The
        Best Lawyers in America 2019, Mass Tort Litigation / Class Actions “Lawyer of the Year – West
        Palm Beach, FL.”
    •   In 2018, Palm Beach Illustrated named seven Cohen Milstein attorneys to its ““Top Lawyers”
        List.”
    •   In 2018, Benchmark Litigation named four Cohen Milstein attorneys to its “40 & Under Hot
        List.”
    •   In 2018, Florida Trend named five Cohen Milstein attorneys to its list of “Florida’s Legal Elite.”
    •   In 2018, Lawdragon 500 named five Cohen Milstein attorneys to “Leading Plaintiff Employment
        Lawyers.”
    •   In 2018, Crain’s named Carol V. Gilden one of Chicago’s “Notable Women Lawyers.”
    •   In 2018, Harvard Law School named Kalpana Kotagal a “Wasserstein Fellow.”
    •   In 2018, Chambers USA Women in Law honored Kalpana Kotagal with its “Outstanding
        Contribution to the Community in Advancing Diversity Award.”
    •   In 2018, the New York Law Journal named Sharon K. Robertson to its list of “New York Rising
        Stars.”
    •   In 2018, The Legal 500: Guide to the US Legal Profession listed Cohen Milstein’s Antitrust,
        Employment Disputes, and Securities Litigation practices among its “Leading Practices.”
    •   In 2018, the Daily Business Review named Leslie M. Kroeger a “Distinguished Leader.”
    •   In 2018, Law360 named Steven J. Toll a 2018 “Titan of the Plaintiffs Bar.”
    •   In 2018, Leslie M. Kroeger was sworn-in as President-Elect to the Florida Justice Association.
    •   In 2018, Lawdragon named seven Cohen Milstein attorneys to the 2018 “Lawdragon 500,” an
        annual list of the 500 Leading Lawyers in America.
    •   In 2018, Theodore J. Leopold was recognized as an “Energy and Environmental Trailblazer” by
        The National Law Journal.
    •   In 2018, Super Lawyers recognized 20 Cohen Milstein attorneys as “2018 Super Lawyers” and 12
        Cohen Milstein attorneys as “Super Lawyer Rising Stars.”
    •   In 2017, Law360 named Cohen Milstein a “Practice Group of the Year: Privacy.”
    •   In 2017, Steven J. Toll was named a Law360 “MVP – Class Action.”
    •   In 2017, the Daily Business Review named Theodore J. Leopold a “Most Effective Lawyer of
        2017: Class Action.”
    •   In 2017, Joel Laitman, Christopher Lometti, Betsy Miller, and Victoria Nugent were named The
        National Law Journal’s “Plaintiffs’ Lawyers Trailblazers.”
    •   In 2017, The Best Lawyers in America recognized seven Cohen Milstein partners as among the
        “Best Lawyers in America” for their respective practices of law.




 Cohen Milstein Sellers & Toll PLLC                3 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 6 of 15 PageID: 458




    •   In 2017, Law360 named Cohen Milstein partners, S. Douglas Bunch and Kalpana Kotagal as
        “Rising Stars.”
    •   In 2017, The Legal 500 named Cohen Milstein a Leading Firm in “Antitrust: Civil Litigation / Class
        Actions” and “Dispute Resolution: Securities Litigation – Plaintiff.”
    •   In 2017, The Legal 500 named Richard A. Koffman to its “Legal 500 Hall of Fame."
    •   In 2017, Legal 500 named Sharon K. Robertson and Brent W. Johnson as “Legal 500 Next
        Generation Lawyer” in the area of Antitrust: Civil Litigation/Class Actions.
    •   In 2017, Super Lawyers named Brent W. Johnson as a "Rising Star" and a "Top Rated Antitrust
        Litigation Attorney in Washington, DC.”
    •   In 2017, Super Lawyers named Leslie M. Kroeger, Stephan A. Le Clainche, and Theodore J.
        Leopold “Florida Super Lawyers” and Nicholas C. Johnson and Adam J. Langino “Florida Rising
        Stars.”
    •   In 2017, the Coalition for Independent Living Options Inc. presented Michael Dolce a Special
        Acknowledgment Award for his “Commitment to Ending Sex Crimes against People with
        Disabilities.”
    •   In 2017, Adam J. Langino was elected American Association for Justice’s Newsletter Chair for the
        Product Liability Section.
    •   In 2017, Florida Trend named Manuel J. Dominguez a “Legal Elite.”
    •   In 2017, Nicholas C. Johnson was elected President of the F. Malcolm Cunningham, Sr. Bar
        Association.
    •   In 2017, Leslie M. Kroeger was elected Treasurer to the Florida Justice Association.
    •   In 2017, South Florida Legal Guide named Theodore J. Leopold as a “Top Lawyer,” and Diana L.
        Martin and Adam Langino a “Top Up and Comer."
    •   In 2016, Law360 selected Cohen Milstein as a “Competition Practice Group of the Year” and a
        “Class Action Practice Group of the Year.”
    •   In 2016, Women in Wealth Awards selects Carol V. Gilden Selected as "Best in Securities
        Litigation Law - Illinois & Excellence Award for Investor Protection Law."
    •   In 2016, Richard A. Koffman was named a Law360 “MVP – Competition Law.”
    •   In 2016, Martha Geer was selected as a “North Carolina Leaders in the Law Honoree.”
    •   In 2016, the Washington Lawyers’ Committee for Civil Rights and Urban Affairs named Cohen
        Milstein a recipient of its “Outstanding Achievement Award.”
    •   In 2016, for the eighth consecutive year, Cohen Milstein was recognized by The Legal 500 as one
        of the leading plaintiff class action antitrust firms in the United States.
    •   In 2016, Agnieszka Fryszman, Joel Laitman, Chris Lometti, Kit Pierson, Joe Sellers and Steve Toll
        were named to the 2016 Lawdragon 500 Leading Lawyers in America.
    •   In 2016, Law360 named Julie Goldsmith Reiser one of the “25 Most Influential Women in
        Securities Law.”
    •   In 2016, Cohen Milstein is named to The National Law Journal’s “Plaintiffs Hot List” for the fifth
        time in six years.
    •   In 2016, Law360 named Cohen Milstein as one of the top firms for female attorneys.




 Cohen Milstein Sellers & Toll PLLC               4 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 7 of 15 PageID: 459




 Antitrust
 Cohen Milstein is widely respected as one of the preeminent plaintiffs’ antitrust practices in the United
 States, often involved in landmark antitrust class actions. We have received numerous accolades for our
 work in antitrust litigation, including:
     •   Legal 500, “Leading Plaintiff Class Action Antitrust Firm” (2010 – 2019)
     •   The National Law Journal, "Finalist – Elite Trial Lawyers – Antitrust” (2018, 2019)
     •   The National Law Journal, "Winner – Elite Trial Lawyers – Antitrust” (2016)
     •   Law 360, “Competition Practice Group of the Year” (2016)
     •   National Law Journal, Plaintiffs' Hot List (2011 – 2013, 2015 – 2016)
     •   Law360, “Most Feared Plaintiffs Firm” (2013-2015)

 We focus predominantly on national antitrust class actions, including litigating (and winning) class action
 jury trials and appeals. We gladly take on – and defeat – formidable opponents, which have included
 such giants as Dow Chemical, Apple, and The Walt Disney Company.
 Our Clients:
 Our clients include pension funds, businesses, and individuals. Our class action experience spans all
 industries, including agriculture, automotive parts, chemicals, oil and gas, financial services, health care,
 high tech, media and entertainment, pharmaceuticals, and many others.
 We also have the distinct honor of representing not only plaintiffs, but also, in certain cases, defendants,
 including the Service Employees International Union, and New York Hotel & Motel Trades Council, AFL-
 CIO.
 Setting Precedents:
 Our work has shaped the antitrust landscape and helped change industry.
     •   Ground-Breaking Securities Markets Disputes – We are one of two law firms leading three
         ground-breaking antitrust lawsuits involving collusion by many of the world’s biggest banks in
         three of the world’s largest securities market, including Interest Rate Swaps, Treasuries, and
         Stock Lending.
     •   Cutting-Edge Disputes in Tech – Our work against Apple, Google, Pixar, and other companies in
         the tech sector have helped mitigate uncontrolled growth and collusive behavior in this dynamic
         and quickly evolving industry.
     •   Novel “Pay-for-Delay” Disputes – We are one of a small handful of plaintiffs’ law firms pursuing
         this novel area of law unique to the pharmaceutical industry, and involving patented drugs,
         generic drugs, and non-competition agreements.
     •   Rare Litigation Involving a Sitting U.S. President – We are litigating competitor standing issues
         in litigation that quite literally could change the course of U.S. history – whether President
         Trump is violating the Constitution’s Emoluments Clauses.




 Cohen Milstein Sellers & Toll PLLC                  5 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 8 of 15 PageID: 460



 We have recovered billions of dollars in damages for injured plaintiffs in some of the nation’s most
 complex antitrust lawsuits.
     •   In re Urethanes Antitrust Litigation: We secured the largest trial verdict ever in a price-fixing
         case ($1.06 billion – after trebling and settlement offsets).
     •   In re Animation Workers Antitrust Litigation: We secured final approval of $168.5 million in
         settlements on June 6, 2017, yielding average awards of more than $14,000 per class member in
         this certified class action involving “do not to solicit employee” agreements between many of
         the largest high-tech animation companies in the U.S.
     •   In re Electronic Books Antitrust Litigation: We secured a $560 million settlement, including a
         settlement of $450 million with Apple shortly before trial in this novel litigation, alleging Apple
         and five of the six biggest U.S. publishers conspired to raise the price of e-books. We litigated
         together with the Department of Justice and Attorneys General from 33 states and territories.

 Leadership:
 We believe leadership is the result of exceptional work by a team of exceptional lawyers, who come
 from diverse backgrounds and work experience, but who share an appetite for intellectual rigor and the
 desire to help shape competition and industry for the better. As a result:
     •   Court Appointments: We have the honor of frequently being Court Appointed Lead or Co-Lead
         Class Action Counsel to some of the largest and most complex antitrust disputes in the United
         States, including all of the entries in this submission.
     •   Industry Scholarship: We are recognized for setting the bar for intellectual engagement and
         scholarship in this dynamic area of law. To this end:
             o We are on the advisory Board of the American Antirust Institute, one of the leading
                  “think tanks” on economics and competition; and
             o We are founders of the annual Jerry S. Cohen Memorial Writing Award for Antitrust
                  Scholarship, recognized by academics and practitioners alike as a coveted award.
     •   Individual Achievement: Our antitrust lawyers, individually, are recognized among the best in
         the industry, including:
             o The National Law Journal “Elite Women of the Plaintiffs Bar” (2019)
             o Lawdragon 500 Leading Lawyers in America (2016 - 2019)
             o Who’s Who Legal: Thought Leaders – Competition (2017 - 2019)
             o Legal 500: “Next Generation Lawyer” (2017 - 2019)
             o American Antitrust Institute’s Outstanding Antitrust Litigation Achievement Award
                  (2018)
             o Law360 Rising Stars (2018)
             o New York Law Journal Rising Stars (2018)
             o Benchmark Litigation “40 & Under Hot List”
             o Legal 500 Hall of Fame (2017)
             o Legal 500 Tier 1, Leading Lawyer (2017)
             o Law360 Competition MVP (2016)
             o Law360 Competition MVP (2014)




 Cohen Milstein Sellers & Toll PLLC                6 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 9 of 15 PageID: 461



 Most of our lawyers served as judicial law clerks. Some have served in the Department of Justice and
 other government agencies. Others bring decades of experience at top defense firms.
 Judicial Recognition:
 We have also been honored to receive enthusiastic praise from the Court.
     •   On July 16, 2018, The Honorable Michael M. Baylson for the U.S. District Court for the Eastern
         District of Pennsylvania noted that plaintiffs’ counsel, specifically naming Cohen Milstein, had
         done “outstanding work” in In re Domestic Drywall Antitrust Litigation, including surviving an
         extensive summary judgment motion in February 2016.
     •   In the July 29, 2016 Court Order, granting final approval of the settlement in In re: Urethanes
         Antitrust Litigation, Judge John W. Lungstrum for the U.S. District Court for the District of
         Kansas, commended plaintiffs’ counsel:

 "[C]ounsel achieved incredible success on the merits of the claims. . . . Liability on these claims was far
 from certain, and thus the case presented a great deal of risk, as counsel was required to advance all
 expenses and attorney time to litigate a hard fought case against highly experienced opposing counsel
 hired by a defendant with ample resources. . . . In almost 25 years of service on the bench, this Court has
 not experienced a more remarkable result.”




 Cohen Milstein Sellers & Toll PLLC                7 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 10 of 15 PageID: 462




 Representative Matters
 For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses, institutional
 investors, and employees in many of the major class action cases litigated in the United States for
 violations of the antitrust, securities, consumer protection, civil rights/discrimination, ERISA,
 employment, and human rights laws. Cohen Milstein is also at the forefront of numerous innovative legal
 actions that are expanding the quality and availability of legal recourse for aggrieved individuals and
 businesses both domestic and international. Over its history, Cohen Milstein has obtained many landmark
 judgments and settlements for individuals and businesses in the United States and abroad. The firm’s
 most significant successes include:
 Antitrust Representative Matters
     •   In re Lidoderm Antitrust Litigation, No. 3:14-md-02521 (N.D. Cal.): Plaintiffs allege that Endo and
         Teikoku, manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic
         launch. The case settled on the eve of trial and on September 20, 2018, plaintiffs obtained final
         approval of a $104.75 million settlement – more than 40% of plaintiffs’ best-case damages
         estimate. This case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far”
         (July 7, 2017).
     •   In re Domestic Drywall Antitrust Litigation, No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served
         as co-lead counsel for a class of direct purchasers of drywall against drywall manufacturers for
         price-fixing. The court approved settlements that total more than $190 million. The court
         commented that it had sided with plaintiffs because of counsel’s “outstanding work,” and that
         plaintiffs’ counsel had a “sophisticated and highly professional approach.” It complemented the
         attorneys as “highly skilled” and noted that their performance on class action issues was
         “imaginative.” It also stated, “Few cases with no government action, or investigation, result in
         class settlements as large as this one.”
     •   In re Animation Workers Litigation, No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-
         lead counsel representing a class of animation and visual effects workers who allege that Pixar,
         Lucasfilm, DreamWorks and other studios conspired to suppress their pay. The court granted final
         approval of $168.5 million in settlements. To our knowledge, this is the most successful no-poach
         case ever filed in U.S. history, achieving an average recovery per class member of nearly $14,000.
     •   In re Urethanes Antitrust Litigation, MDL No: 1616 (D. Kan.): Cohen Milstein served as co-lead
         counsel on behalf of a class of direct purchasers of chemicals used to make many everyday
         products, from mattress foam to carpet cushion, who were overcharged as a result of a
         nationwide price-fixing conspiracy. On February 25, 2016, Cohen Milstein reached an agreement
         with The Dow Chemical Company to settle the case against Dow for $835 million. Combined with
         earlier settlements obtained from Bayer, Huntsman, and BASF, the Dow settlement pushed the
         total settlements in the case to $974 million. The settlement was approved on July 29, 2016.
     •   In Re Electronic Books Antitrust Litigation, No. 11-md-02293 (S.D.N.Y.): In August 2014, a New
         York federal judge approved a $400 million antitrust settlement in the hotly contested ebooks
         price-fixing suit against Apple Inc. Combined with $166 million in previous settlements with five
         defendant publishing companies, the final settlement totaled more than $560 million. The
         settlement resolves damages claims brought by a class of ebook purchasers and attorneys general
         from 33 U.S. states and territories.
     •   In re Plasma-Derivative Protein Therapies Antitrust Litigation, No. 09 C 7666 (N.D. Ill.): After four
         years of litigation, in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc. (collectively,
         “CSL”), and the Plasma Protein Therapeutics Association (“PPTA”) agreed to pay $64 million
         dollars to settle a lawsuit brought by the University of Utah Hospital and other health care


 Cohen Milstein Sellers & Toll PLLC                 8 of 13                        www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 11 of 15 PageID: 463




        providers alleging that CSL, the PPTA, and Baxter agreed between 2003-2009 to restrict the supply
        of immunoglobulin and albumin and thereby increase the prices of those therapies. Two months
        later, Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay
        an additional $64 million to settle these claims – bringing the total recovery to the class to $128
        million.
 Other Representative Matters
    •   New Jersey Carpenters Health Fund v. Royal Bank of Scotland Group PLC et al., No. 1:08-cv-
        05310-DAB-HBP (S.D.N.Y.): On March 8, 2019, the Honorable Deborah A. Batts for the U.S. District
        Court for the Southern District of New York granted final approval to a $165 million all-cash
        settlement, bringing this lawsuit, the last of 11 MBS class actions Cohen Milstein successfully
        handled, to conclusion. Cohen Milstein was lead counsel in this certified MBS class action.
    •   In re Anthem Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal.): On August 16, 2018, the
        Honorable Lucy H. Koh for the U.S. District Court for the Northern District of California granted
        final approval to a $115 million settlement – the largest data breach settlement in U.S. history –
        ending claims that Anthem Inc., one of the nation’s largest for-profit managed health care
        companies, put 78.8 million customers’ personal information, including social security numbers
        and health date, at risk in a 2015 data breach. Cohen Milstein was co-lead counsel.
    •   In re BP Securities Litigation, No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the
        New York State Common Retirement Fund as co-lead plaintiff in a securities class action filed in
        2010, alleging that BP injured investors by intentionally downplaying the severity of the
        Deepwater Horizon oil spill and preventing investors from learning the magnitude of the disaster.
        After successfully arguing for class certification to the district court, Cohen Milstein presented
        plaintiffs’ defense of that court’s decision to the U.S. Court of Appeals for the Fifth Circuit, which
        affirmed the class. The case settled on February 13, 2017 for $175 million, a few weeks before
        trial was to begin.
    •   Moody’s Litigation: Cohen Milstein represented the co-lead state Mississippi and represented
        New Jersey in the $864 million consumer fraud settlement achieved in January 2017 by 22 states
        and the U.S. Department of Justice with Moody’s Corporation, Moody’s Investors Service, Inc.,
        and Moody’s Analytics, Inc. Together with the S&P settlement, these cases against the nation’s
        two largest credit rating agencies produced key industry reforms that provide greater
        transparency for consumers and that divested the credit rating agencies of more than $2.2 billion
        for their conduct contributing to the national housing crisis and the Great Recession.
    •   S&P Litigation: Cohen Milstein represented co-lead state Mississippi in the $1.375 billion-dollar
        consumer fraud settlement achieved in 2015 by 20 states and the U.S. Department of Justice with
        Standard & Poor’s. Together with the Moody’s settlement, these cases against the nation’s two
        largest credit rating agencies produced key industry reforms that provide greater transparency
        for consumers and that divested the credit rating agencies of more than $2.2 billion for their
        conduct contributing to the national housing crisis and the Great Recession.
    •   United States of America et al., ex rel. Lauren Kieff, v. Wyeth, No. 03-1236 (D. Mass.): Cohen
        Milstein was co-lead counsel in this False Claims Act whistleblower case against pharmaceutical
        giant Wyeth (subsequently acquired by Pfizer), in which the whistleblowers alleged that Wyeth
        defrauded Medicaid, the joint federal/state healthcare program for the poor, when it reported
        falsely inflated prices for its acid suppression drug Protonix from 2001 through 2006 for Medicaid
        rebate purposes. Weeks before trial, in February 2016, in one of the largest qui tam settlements
        in U.S. history, Wyeth agreed to pay $784.6 million to the U.S. government and the over 35
        intervening states.




 Cohen Milstein Sellers & Toll PLLC                9 of 13                        www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 12 of 15 PageID: 464




    •   HEMT MBS Litigation, No. 1:08-cv-05653 (S.D.N.Y.): On May 10, 2016, U.S. District Judge Paul A.
        Crotty finally approved a $110 million settlement in the mortgage-backed securities class action
        brought by investors against Credit Suisse AG and its affiliates. This settlement ends claims
        brought by the New Jersey Carpenters Health Fund and other investors who claimed that the
        offering documents for the mortgage-backed securities at issue violated the Securities Act as they
        contained false and misleading misstatements.
    •   RALI MBS Litigation, No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final
        approval to a $235 million settlement with underwriters Citigroup Global Markets Inc., Goldman
        Sachs & Co., and UBS Securities LLC. She also approved a plan for distribution to investors of those
        funds as well as the previously approved $100 million settlement with RALI, its affiliates, and the
        individual Defendants that was reached in in 2013. This global settlement marks an end to a long
        and complicated class action over MBS offerings that RALI and certain of its affiliates issued and
        sold to the New Jersey Carpenters Health Fund and other investors from 2006 through 2007. The
        case took seven years of intense litigation to resolve.
    •   In re: Bear Stearns Mortgage Pass-Through Certificates Litigation, No. 08-08093 (S.D.N.Y.): On
        May 27, 2015, U.S. District Judge Laura Taylor Swain finally approved a class action settlement
        with JPMorgan Chase & Co., which agreed to pay $500 million and up to an additional $5 million
        in litigation-related expenses to resolve claims arising from the sale of $27.2 billion of mortgage-
        backed securities issued by Bear Stearns & Co. during 2006 and 2007 in 22 separate public
        offerings.
    •   Harborview MBS Litigation, No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a
        settlement with the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving
        claims that RBS duped investors into buying securities backed by shoddy home loans. The $275
        million settlement is the fifth largest class action settlement in a federal MBS case. This case is
        one of eight significant MBS actions that Cohen Milstein has been named lead or co-lead counsel
        by courts and one of three that were nearly thrown out by the court, only to be revived in 2012.
    •   Countrywide MBS Litigation, No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the
        landmark mortgage-backed securities (MBS) class action litigation against Countrywide Financial
        Corporation and others, led by Lead Plaintiff, the Iowa Public Employees’ Retirement System
        (IPERS), agreed to a $500 million settlement. It is the nation’s largest MBS-federal securities class
        action settlement. The settlement was approved in December 2013 and brings to a close the
        consolidated class action lawsuit brought in 2010 by multiple retirement funds against
        Countrywide and other defendants for securities violations involving the packaging and sale of
        MBS. The settlement is also one of the largest (top 20) class action securities settlements of all
        time.
    •   In re Beacon Associates Litigation, No. 09-cv-0777 (S.D.N.Y): Class action settlement of $219
        million for trustees and participants in ERISA-covered employee benefit plans whose assets were
        lost through investments made on their behalf by Beacon Associates LLC I & II in the investment
        schemes of Bernard Madoff.
    •   Keepseagle v. Vilsack, No. 1:99CV03119 (D.D.C.): A class of Native American farmers and
        ranchers allege that they have been systematically denied the same opportunities to obtain farm
        loans and loan servicing that have been routinely afforded white farmers by the USDA. A class
        was certified in 2001 by Judge Emmet Sullivan, District Judge for the U.S. District Court for the
        District of Columbia. On April 28, 2011, the U.S. District Court granted final approval of a historic
        settlement of $760 million between Native American farmers and ranchers and the USDA. The
        Keepseagle settlement agreement required USDA to 1) pay $680 million in damages to thousands
        of Native Americans, to 2) forgive up to $80 million in outstanding farm loan debt, and to 3)
        improve the farm loan services USDA provides to Native Americans.



 Cohen Milstein Sellers & Toll PLLC               10 of 13                       www.cohenmilstein.com
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 13 of 15 PageID: 465




                               Sharon K. Robertson, Partner
                               New York, NY

                               t: 212 838 7797
                               f: 212 838 7745
                               srobertson@cohenmilstein.com


  Practice Areas               Sharon Robertson is a Partner at Cohen Milstein and a member of the
  • Antitrust                  Antitrust practice group.
  Admissions                  Ms. Robertson has been repeatedly recognized for her success in leading
  • New York                  complex, multi-district antitrust litigation. In 2019, The National Law Journal
  • New Jersey                named her an “Elite Women of the Plaintiffs Bar,” an award that recognizes
                              female lawyers who “have consistently excelled in high-stakes matters on
  Education                   behalf of plaintiffs over the course of their careers.” In 2018, the American
  • Benjamin N. Cardozo       Antitrust Institute honored her with its prestigious “Outstanding Antitrust
    School of Law, J.D., 2006 Litigation Achievement by a Young Lawyer” award. Similarly, The Legal 500
  • SUNY Binghamton, B.A., selected her as a “Next Generation Lawyer” (2017 -2018), an honor
    magna cum laude, 2003 bestowed upon only 10 lawyers under 40 years old across the country, who
                              are positioned to become leaders in their respective fields. Likewise, The
  Clerkships & Fellowships
                              New York Law Journal recognized her as a Rising Star (2018) – one of only
  • Alexander Fellow, the     twenty individuals selected to receive this honor. In addition, Benchmark
    Hon. Shira A. Scheindlin, Litigation selected Ms. Robertson for inclusion on its “40 & Under Hot List”
    U.S. District Court for   (2018) and Law360 named her as one of five “Rising Stars” (2018) in the field
    the Southern District of of competition law whose “professional accomplishments belie their age,” as
    New York                  did Super Lawyers (2014-2016). Ms. Robertson has also been recognized
  • Intern, United States     by Law360 as one of a few female litigators to secure leadership roles in
    Court of Appeals for the high-profile MDLs, such as In re Lidoderm Antitrust Litigation (March 16,
    Second Circuit            2017).
  • Intern, Litigation        Ms. Robertson is spearheading the firm’s efforts in cutting-edge and
    Bureau, Office of the     industry-defining pay-for-delay pharmaceutical antitrust lawsuits, which
    New York State            allege that the defendant brand manufacturer entered into non-competition
    Attorney General          agreements with generic manufacturers in order to delay entry of lower-
                               priced generic products. Ms. Robertson also heads up the firm’s generic
                               price-fixing cases, which allege that certain generic drug manufacturers
                               conspired to inflate the prices of generic drug products. These cases come
                               on the heels of a government investigation led by the U.S. Department of
                               Justice alleging similar conduct, which, while ongoing, has already resulted in
                               indictments and guilty pleas.
                               In addition to leading complex MDLs, Ms. Robertson is an accomplished trial
                               lawyer. She served as a trial team member in two of the largest antitrust
                               cases tried to verdict, including In re Urethanes Antitrust Litigation, where
                               the jury returned a $400 million verdict, which was trebled by the Court, as
                               required by antitrust law, to $1.06 billion, resulting in the largest price-fixing
                               verdict in U.S. history, as well as In re Nexium Antitrust Litigation, the first



 www.cohenmilstein.com
                                                   11 of 13
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 14 of 15 PageID: 466



  pharmaceutical antitrust case to go to trial following the Supreme Court’s landmark decision in FTC v.
  Actavis, 570 U.S. 756 (2013).
  Ms. Robertson represents End-Payor Plaintiffs in the following pay-for-delay pharmaceutical antitrust
  cases in which the firm serves as Co-Lead Counsel:
      •   In re Lipitor Antitrust Litigation (D.N.J.): Plaintiffs allege that Pfizer, the manufacturer of the
          cholesterol drug Lipitor, the best-selling drug in pharmaceutical history, conspired with Ranbaxy,
          the generic manufacturer, to delay its introduction of a generic Lipitor product. On August 21,
          2017, the Third Circuit handed a sweeping victory to Plaintiffs, reviving their antitrust claims. This
          case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
      •   In re Loestrin Antitrust Litigation (D.R.I.): Plaintiffs allege that Warner Chilcott PLC and three
          others entered into an agreement to delay the introduction of a generic version of the
          contraceptive drug Loestrin. Following the First Circuit’s remand of the case for further
          proceedings, on August 21, 2017, the district court, in an unsealed opinion, stated that
          Defendants must face multidistrict litigation. Discovery is currently ongoing.
  In addition, Ms. Robertson serves as a member of the executive committee in similar pay-for-delay cases
  in which Cohen Milstein plays a significant role in coordinating discovery, including: In re Niaspan Antitrust
  Litigation (E.D. Pa.) and In re ACTOS Antitrust Litigation (S.D.N.Y.). Ms. Robertson also represents direct
  purchaser plaintiffs in In re Intuniv Antitrust Litigation (D. Mass.) and In re Ranbaxy Fraud Antitrust
  Litigation (D. Mass.).
  Ms. Robertson has successfully litigated the following notable matters:
      •   Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein was Co-Lead Counsel in an
          antitrust class action alleging a nationwide conspiracy to fix the prices of polyether polyols. Ms.
          Robertson played a leading role in helping obtain settlements with several defendants for $139
          million and was a member of the trial team that obtained a $400 million jury verdict (trebled to
          more than $1 billion), which was affirmed on appeal by the Tenth Circuit. The case against Dow
          ultimately settled for $835 million while Dow’s petition for certiorari was pending before the
          Supreme Court, bringing the total recovery to $974 million – nearly 250% of the damages found
          by the jury.
      •   In re Lidoderm Antitrust Litigation (N.D. Cal.): Plaintiffs allege that Endo and Teikoku,
          manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic launch.
          The case settled on the eve of trial and on September 20, 2018, Plaintiffs obtained final approval
          of a $104.75 million settlement – more than 40% of Plaintiffs’ best-case damages estimate. This
          case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
      •   In re Solodyn Antitrust Litigation: Cohen Milstein served as a member of the executive
          committee and Ms. Robertson played a significant role in coordinating discovery on behalf of the
          End-Payor Plaintiffs. The case, which settled mid-trial, resulted in a $43 million recovery for the
          Class.
      •   In re Blood Reagents Antitrust Litigation: Plaintiffs alleged that the two leading producers of
          blood reagents, Ortho–Clinical Diagnostics, Inc. and Immucor, Inc., conspired to raise prices on
          traditional blood reagents. In September 2012, Immucor reached a settlement with Plaintiffs. On
          July 19, 2017 the Court denied in part Ortho’s Motion for Summary Judgement. Ms. Robertson
          was slated to serve as one of four lead trial counsel in the case, which was set for trial in June of
          2018 but ultimately settled.
      •   Albany and Detroit Nurses Litigation: Cohen Milstein represented registered nurses employed by
          hospitals in Albany and Detroit in class actions alleging a wage-fixing conspiracy. Ms. Robertson



 www.cohenmilstein.com
                                                   12 of 13
Case 2:19-cv-14146-KM-ESK Document 38-3 Filed 05/31/19 Page 15 of 15 PageID: 467



          obtained settlements with five Albany Defendants totaling over $14 million. In the Detroit case,
          Ms. Robertson helped obtain $98 million in settlements with eight Defendants.
      •   Indonesian Villagers Litigation: Ms. Robertson represented Indonesian villagers in a lawsuit
          against Exxon Mobil over torture and extrajudicial killings allegedly committed by the Defendant’s
          security forces (a unit of the Indonesian military).
  Ms. Robertson co-chairs the firm’s Professional Development and Mentoring Committee and serves on
  the firm’s Diversity Committee. She is also an active member of the Executive Committee for the Antitrust
  Section of the New York State Bar Association.
  While attending law school, Ms. Robertson was an intern in the Litigation Bureau of the Office of the New
  York State Attorney General and the United States Court of Appeals for the Second Circuit. Additionally,
  while in law school, Ms. Robertson was selected as an Alexander Fellow and spent a semester serving as a
  full-time Judicial Intern to the Hon. Shira A. Scheindlin, U.S. District Court for the Southern District of New
  York.

  Ms. Robertson graduated from State University of New York at Binghamton, magna cum laude with a B.A.
  in Philosophy, Politics and Law. She earned her J.D. from the Benjamin N. Cardozo School of Law, where
  she served as Notes Editor of the Cardozo Public Law, Policy and Ethics Journal.
  Prior to attending law school, Ms. Robertson worked on the campaign committee of Councilman John Liu,
  the first Asian American to be elected to New York City’s City Council.




 www.cohenmilstein.com
                                                    13 of 13
